68 So.3d 975 (2011)
Terry D. GRAHAM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-2818.
District Court of Appeal of Florida, First District.
August 31, 2011.
Terry D. Graham, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on February 22, 2011, in Okaloosa County Circuit Court case numbers 2009-CF-2403 and 2010-CF-918, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
VAN NORTWICK, MARSTILLER, and SWANSON, JJ., concur.